 


110 HR 6540 IH: To create a Trade Agreement Enforcement Commission.
U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6540 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2008 
Mr. Baird introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To create a Trade Agreement Enforcement Commission. 
 
 
1.PurposeThe purpose of this Act is to establish the Trade Agreement Enforcement Commission to oversee the enforcement of worker rights provisions in trade agreements to which the United States is a party and in trade preference programs. 
2.Establishment 
(a)In generalThere is established the Trade Agreement Enforcement Commission (in this Act referred to as the Commission). 
(b)Membership 
(1)In generalThe Commission shall be composed of 15 members, who shall be appointed as follows from among persons in private life who have expertise in matters involving worker rights: 
(A)Four members shall be appointed by the Speaker of the House of Representatives, after consulting with the chairman of the Committee on Education and Labor and the chairman of the Committee on Ways and Means.  
(B)Three members shall be appointed by the minority leader of the House of Representatives, after consulting with the ranking member of the Committee on Education and Labor and the ranking member of the Committee on Ways and Means.  
(C)Four members shall be appointed by the majority leader of the Senate, after consulting with the chairman of the Committee on Health, Education, Labor, and Pensions and the chairman of the Committee on Finance. 
(D)Three members shall be appointed by the minority leader of the Senate, after consulting with the ranking member of the Committee on Health, Education, Labor, and Pensions and the ranking member of the Committee on Finance. 
(E)One member shall be appointed by the President. 
(2)Staggered terms 
(A)Each appointing authority referred to under subparagraphs (A) and (C) of paragraph (1) shall make the initial appointments on a staggered term basis, such that— 
(i)1 appointment shall be for a term expiring on December 31, 2009; 
(ii)1 appointment shall be for a term expiring on December 31, 2010; and 
(iii)2 appointments shall be for a term expiring on December 31, 2011. 
(B)Each appointing authority referred to under subparagraphs (B) and (D) of paragraph (1) shall make the initial appointments on a staggered term basis, such that— 
(i)1 appointment shall be for a term expiring on December 31, 2009; 
(ii)1 appointment shall be for a term expiring on December 31, 2010; and 
(iii)1 appointment shall be for a term expiring on December 31, 2011. 
(C)The President shall make the initial appointment under subparagraph (E) of paragraph (1) for a term expiring on December 31, 2010.  
(D)Each appointing authority under paragraph (1) shall make all subsequent appointments on an approximate 2-year term basis to expire on December 31 of the applicable year. 
(E)Each appointing authority under paragraph (1) shall make appointments not later than January 31 of the year in which the term of the member of the Commission is to begin.  
(3)ReappointmentMembers of the Commission may be reappointed for additional terms of service as members of the Commission. 
(4)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy on the Commission shall be filled in the manner in which the original appointment was made.  
(c)Chairperson and vice chairpersonThe members of the Commission shall select a Chairperson and Vice Chairperson of the Commission from among the members of the Commission. 
(d)Meetings 
(1)MeetingsThe first meeting of the Commission shall be held not later than 90 days after the initial appointments are made under subsection (b). Thereafter, the Commission shall meet at the call of the Chairperson of the Commission. 
(2)QuorumA majority of the members of the Commission shall constitute a quorum for the transaction of business of the Commission. 
(e)VotingEach member of the Commission shall be entitled to one vote, which shall be equal to the vote of every other member of the Commission. 
3.Duties 
(a)In generalThe Commission shall monitor, investigate, and report to Congress and the President on the enforcement by each trading partner of the United States of worker rights in the territory of the trading partner. 
(b)Specific mattersIn carrying out subsection (a), the Commission shall do the following: 
(1)Monitor enforcement of worker rights in the territory of each trading partner of the United States. 
(2)Review enforcement activities, including complaints, claims, and petitions reviewed, of the United States Trade Representative, and the Office of Trade and Labor Affairs in the Bureau of International Affairs of the Department of Labor, with respect to violations of worker rights in the territory of trading partners of the United States. 
(3)With respect to trading partners of the United States that are violating worker rights, make recommendations that the Commission considers appropriate to the President, including— 
(A)invoking dispute settlement procedures under the applicable trade agreement with a trading partner of the United States that is failing to enforce worker rights in the territory of that trading partner; 
(B)withdrawing trade preferences from a trading partner under the applicable trade agreement with the trading partner, or under the applicable trade preference program, as the case may be; 
(C)establishing an ombudsman in the territory of a trading partner that has engaged in a pattern of violations of worker rights or that has engaged in serious violations of worker rights, for the purpose of monitoring and investigating worker rights in those countries; or 
(D)taking such other actions as the Commission considers appropriate. 
(c)Annual reportNot later than June 1 of each year (beginning in 2009), the Commission shall submit to the Congress and the President a report on the enforcement by the trading partners of the United States of worker rights within the territories of such trading partners, including the recommendations for action, if any, under subsection (b)(3). If possible, the report shall include an analysis of the impact of any violations of workers rights in the territory of a trading partner on the economy of the United States and, in particular, on employment in the United States.  
(d)Report by the PresidentThe President shall report to the Congress, not later than 6 months after each report of the Commission is submitted under subsection (c), on the actions taken by the executive branch with respect to all issues addressed in the Commission’s report, including whether, or the extent to which, the President has implemented any recommendations of the Commission with respect to the enforcement of worker rights.   
4.Powers 
(a)HearingsThe Commission or, at its direction, any panel or member of the Commission, may, for the purpose of carrying out the provisions of this Act, hold hearings, sit and act at times and places, take testimony, receive evidence, and administer oaths to the extent that the Commission or any panel or member considers advisable. 
(b)InformationThe Commission may request from any Federal department or agency information that the Commission considers necessary to enable the Commission to carry out its duties under this Act. Upon the request of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(d)Commission personnel matters 
(1)Compensation of membersEach member of the Commission shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. 
(2)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(3)Staff 
(A)In generalThe Chairperson of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(B)CompensationThe Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(4)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(5)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
(6)Foreign travel for official purposesForeign travel for official purposes by members and staff of the Commission may be authorized by either the Chairperson or the Vice Chairperson of the Commission. 
(7)Applicability of certain pay authoritiesAn individual who is a member of the Commission and is an annuitant or otherwise covered by section 8344 or 8468 of title 5, United States Code, by reason of membership on the Commission is not subject to the provisions of section 8344 or 8468 (whichever is applicable) with respect to such membership. 
(e)Support ServicesThe Administrator of the General Services Administration shall provide to the Commission on a reimbursable basis such administrative support services as the Commission may request.  
(f)Federal Advisory Committee ActThe provisions of the Federal Advisory Committee Act (Public Law 92–463; 5 U.S.C. App.) shall apply to the activities of the Commission. 
5.DefinitionsIn this Act: 
(1)Worker rightsThe term worker rights means, with respect to a trading partner— 
(A)those provisions of the trade agreement between the United States and the trading partner that relate to worker rights in the territory of the trading partner, or 
(B)those provisions of law establishing the applicable trade preference program relating to worker rights in the territory of the trading partner,  as the case may be. 
(2)Trade preference programThe term trade preference program means a program established under the laws of the United States that provides trade preferences to countries that meet eligibility requirements set forth in the applicable law, including title V of the Trade Act of 1974, the Carribean Basin Economic Recovery Act, the African Growth and Opportunity Act, and the Andean Trade Preference Act. 
(3)Trading partner of the United StatesThe term trading partner of the United States means— 
(A)any country with which the United States has in effect a trade agreement providing for the reduction of tariff and nontariff barriers between the two countries; and 
(B)any country that is a beneficiary country under a trade preference program. 
6.Authorization of appropriationsThere are authorized to be appropriated to the Commission for fiscal year 2009 and each fiscal year thereafter such sums as may be necessary to carry out this Act. 
7.Effective dateThis Act shall take effect on the first day of the 111th Congress. 
 
